Case: 3:20-cv-00029-GFVT Doc#: 23 Filed: 05/26/20 Page: 1 of 1 - Page ID#: 210

NITED STATES DISTRICT COURT

     

RN DISTRICT OF KENTUCKY $0.5008
W. BROADWAY, ROOM 313 us PostacEs
VKFORT, KENTUCKY 40601 RY “SL cezstooeees®
4060+
OFFICIAL BUSINESS Eastern District of Kautucsy Sp yaace

 

MAY 2 6 2020

AT FRANKFORT
ROBERT R. CARR
CLERK U.S. DISTRICT COURT

3:20N 24 RIS

Aaron K. Block

The Block Firm, LLC

4200 Northside Parkway NW
Atlanta, GA 30327

 

ee ee

vee ew

|

1

RETURN TO SENDER '

ZHSUPELCIERT ANDRESS {

; | UNABLE TO FORWARD |

. FEDYE SESE Ye gas ra BO: 49891196299 2578-8288 i
7 1 I 11eiot Li okt ' Lose) 1

_. i |

sf LEB BE Roy Vyrbpatpetapgyagyeaps] Liyyypepeeetyy iis i

 
